UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6229


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADAM JOE LOUIS JORDAN, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:11-cr-00011-RLV-DSC-1; 5:14-cv-
00090-RLV)


Submitted:   June 18, 2015                  Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adam Joe Louis Jordan, III, Appellant Pro Se.      Thomas Richard
Ascik, Amy Elizabeth Ray, Assistant United States Attorneys,
Asheville, North Carolina; William Michael Miller, Assistant
United States Attorney, Dana Owen Washington, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adam Joe Louis Jordan, III, seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion.       The orders are not appealable unless a circuit justice

or    judge    issues     a     certificate     of    appealability.       28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a       substantial     showing     of     the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.     Cockrell,    537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Jordan has not made the requisite showing.                     Accordingly, we deny

a    certificate     of    appealability        and    dismiss    the    appeal.        We

dispense      with       oral    argument     because     the     facts    and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3